Citation Nr: 1036062	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of septal deviation, currently evaluated as 0 
percent disabling.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for obstructive sleep 
apnea, claimed as secondary to service-connected septal 
deviation.

5.  Entitlement to service connection for coronary artery disease 
(CAD).

6.  Entitlement to service connection for encephalopathy (claimed 
as headaches and vertigo), to include as secondary to service-
connected major depression.

7.  Entitlement to service connection for a bilateral hearing 
loss disability.

8.  Entitlement to service connection for neck injury residuals.

9.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
bilateral acromioclavicular arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 
1960, and subsequent service in the Marine Reserve.

These matters come before the Board of Veterans' Appeals (Board) 
from multiple decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In November 2004, the RO denied entitlement to service connection 
for encephalopathy (claimed as headaches and vertigo), a 
bilateral hearing loss disability, residuals of neck and back 
injuries, and a stomach condition.

In May 2008, the RO granted entitlement to service connection for 
nasal septal deviation and assigned a 0 percent rating.  The RO 
also denied entitlement to service connection for CAD and sleep 
apnea.

In September 2008, the RO continued the denial of the back claim, 
recharacterized as a claim for service connection for lumbar 
spine spondylosis, and also denied service connection for 
dementia.  The RO also denied the Veteran's application to reopen 
his claim for service connection for tinnitus.  Regardless of the 
RO's actions as to an application to reopen, the Board must 
initially determine whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.  The claims for service connection for 
a gastrointestinal disorder and dementia were withdrawn.  Hearing 
transcript, at 2.  The Veteran submitted additional evidence and 
waived initial RO consideration of this evidence.  38 C.F.R. § 
20.1304(c) (2009).

The issues of entitlement to service connection for sleep apnea 
and tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's septal deviation does not cause or more nearly 
approximate 50 percent obstruction of the nasal passages of both 
sides or complete obstruction on one side.

2.  In an April 2005 rating decision, the RO denied the Veteran's 
claim for service connection for tinnitus.  The Veteran did not 
appeal this decision.

3.  Evidence received since the April 2005 rating decision 
relates to the basis for the prior denial.

4.  A bilateral hearing loss disability did not manifest in 
service or within the one year presumptive period, and is not 
otherwise related to service.

5.  CAD did not manifest in service, within the one year 
presumptive period or for many years thereafter, and is not 
related to service.

6.  A disability of the lumbar spine did not manifest in service, 
arthritis did not manifest within the one year presumptive 
period, and a disability of the spine is not related to service 
or service-connected bilateral acromioclavicular arthritis.

7.  Encephalopathy manifested by headaches and vertigo did not 
manifest in service or within the one year presumptve period, and 
is not related to service or service-connected major depression.

8.  A disability of the neck is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for nasal septal 
deviation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.31, 4.97, Diagnostic Code (DC) 6502 (2009).

2.  The April 2005 decision that denied the claim for service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).

3.   Evidence received since the April 2005 decision is new and 
material and the claim for service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

4.   A hearing loss disability was not incurred in or aggravated 
by service and an organic disease of the nervous system may not 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385.

5.  CAD was not incurred in or aggravated by service and may not 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309.

6.  A disability of the lumbar spine was not incurred in or 
aggravated by service, is not related to service-connected 
bilateral acromioclavicular arthritis, and lumbar spine arthritis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

7.  Encephalopathy (manifested by headaches and vertigo) was not 
incurred in or aggravated by service, is not related to service-
connected major depression, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310.

8.  A disability of the neck was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the application to reopen, the Board is granting this 
application and it is therefore substantiated.  Thus, there are 
no further VCAA duties with regard to it.  Wensch v. Principi, 15 
Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

As to the claim for a higher initial rating for septal deviation, 
this claim arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (2003).  The Court has elaborated that filing a notice of 
disagreement begins the appellate process, and any remaining 
concerns regarding evidence necessary to establish a more 
favorable decision with respect to downstream elements (such as a 
disability rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  Id.  There 
has been no allegation of such error in this case.

In a September 2004, April 2008, and June 2008 letters, the RO 
notified the Veteran of the evidence needed to substantiate the 
claims for service connection for neck and back disabilities, a 
hearing loss disability, vertigo and headache disabilities, and 
arteriosclerosis, on a direct and secondary basis.  These letters 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the June 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the June 2008 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claims in a January 2010 statement of the case and a January 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  In addition, for the reasons discussed below, 
the examinations afforded to the Veteran provided an adequate 
basis on which to decide the claims herein decided, and no other 
examinations were required.

Finally, during the Board hearing, the undersigned informed the 
Veteran that it was incumbent upon him to submit any potentially 
relevant evidence in his possession to support his claims, 
particularly evidence as to nexus between his claimed 
disabilities and service or a service-connected disability, and 
his file was left open for 30 days in order to allow him time to 
submit additional evidence. This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The application to reopen the claim for service 
connection for tinnitus and the claims for service connection for 
a bilateral hearing loss disability, CAD, encephalopathy (claimed 
as headaches and vertigo), neck injury residuals, and a lumbar 
spine disability, and the claim for a higher initial rating for 
septal deviation, are thus ready to be considered on the merits.






Analysis

Septal Deviation

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this one where the 
initial rating assigned is appealed, consideration must be given 
to whether a higher rating is warranted at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).   For the following reasons, the Board finds that a 
uniform noncompensable rating is warranted.

The Veteran's deviated septum is rated under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6502.  Under DC 6502, a 10 percent rating is 
warranted for deviation of the nasal septum with a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  The 10 percent rating is the only 
specified schedular rating under DC 6502.  The rating schedule 
authorizes the assignment of a 0 percent (noncompensable) 
evaluation in every instance in which the rating schedule does 
not provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

On the December 2006 VA examination, the examiner first indicated 
that there was no interference with breathing on the examination.  
Subsequently, however, he noted that there was obstruction to 
breathing, which seemed worse through the right nostril, but the 
Veteran was still moving air.  He also noted that there appeared 
to be a partial nasal deviation on physical examination of the 
nose.  The diagnosis section of the examination report indicated 
nasal septal deviation, noted that the Veteran was still able to 
move air through both nostrils, and that the nasal septal 
deviation "does not seem to be interfering with is ability to do 
his job."  The X-ray report indicated that no significant 
abnormality was seen except for minimal scattered inflammatory 
type mucosal thickening within the paranasal sinuses without 
obstruction to the osteomeatal units.

Thus, while the VA examiner did not state the precise degree of 
obstruction, the X-ray report indicated that there was no 
significant obstruction, and thus indicated that the symptoms did 
not more nearly approximate either a 50 percent obstruction of 
the nasal passage on both sides, or complete obstruction on one 
side.  The only other evidence on this question are the 
statements of the Veteran indicating that he experienced 
difficulty breathing through his nose.  While the Veteran is 
competent to so state, his testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  The Board finds the specific 
findings of a trained health care professional in the December 
2006 X-ray report indicating no significant obstruction to be of 
greater probative value than the general lay statements of the 
Veteran in this regard.  Consequently, the weight of the evidence 
indicates that the Veteran's nasal deviation symptoms do not more 
nearly approximate the criteria for a 10 percent rating.  
38 C.F.R. § 4.7.

As to consideration of referral for an extraschedular rating, 
such consideration requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required. 
 If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's 
septal deviation are fully contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not required.  
In any event, the Veteran did not claim, and the evidence does 
not reflect, that there has been marked interference with 
employment, frequent hospitalization, or that his symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Indeed, the December 2006 VA examination 
report specifically indicated that the Veteran's septal deviation 
did not seem to interfere with his ability to do his job.  
Therefore, referral for consideration of an extraschedular 
evaluation for septal deviation is not warranted.  38 C.F.R. § 
3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for a compensable rating for septal deviation.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The Board also notes that the Veteran does not claim, and the 
evidence does not reflect, that the Veteran's septal deviation 
renders him unemployable, and the Board need not consider a claim 
for a TDIU within the context of the claim for a higher initial 
rating for septal deviation.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).





Service Connection Claims

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service after December 31, 1946, certain chronic 
disabilities, including organic diseases of the nervous system 
such as sensorineural hearing loss, encephalopathy, arthritis, 
and cardiovascular disease, are presumed to have been incurred in 
service if they manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Further, service connection is warranted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(b); 
Allen v. Brown, 7 Vet. App. 439, 448-9 (1995).  The Board notes 
that there was a change in the regulation after the claims were 
filed.  As the new regulation is more restrictive, it will not be 
applied.

In a July 2008 statement, the Veteran wrote that he wished to 
"claim depression and anxiety as mood disorder causing post 
traumatic migraine headaches due to disabling left and right 
shoulder injury and head injury, head trauma causing a sleep 
disturbance 7 says a week, very severe chronic disabling, causing 
a mood disorder." As this statement is somewhat unclear as to 
which disabilities are being claimed as secondary to service-
connected disabilities, the Board will consider claims for 
service connection on a secondary basis  to the extent that they 
are reasonably raised by the evidence of record.  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 
Vet. App. 396 (1994).  The Veteran is in receipt of service 
connection for major depression, bilateral acromioclavicular 
joint arthritis, and nasal septal deviation.


Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

On the December 2006 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
75
95
LEFT
40
40
45
80
100

Maryland CNC speech recognition scores were 88 percent in each 
ear.
These audiometric results satisfy the criteria for establishing a 
hearing loss disability under 38 C.F.R. § 3.385 on the basis of 
the auditory thresholds and speech recognition scores.  Moreover, 
the Board finds the Veteran's hearing testimony regarding noise 
exposure during his duties as a rifleman (as indicated on his DD 
Form 214) to be credible and consistent with the circumstances of 
his service.  The only remaining issue is therefore whether the 
Veteran's current bilateral hearing loss disability is related to 
his in-service noise exposure.  For the following reasons, the 
Board finds that the evidence reflects there is no such 
relationship.

There are no notations regarding hearing loss in the STRs from 
the Veteran's active service period, and the January 1960 
separation examination report indicates that the ears were 
normal.  The whispered voice hearing test was normal.  A February 
1960 notation by the Veteran indicates that he had been examined 
within the previous year and that to the best of his knowledge 
there had been no material change in his physical condition since 
completion of that examination.  On the February 1962 Marine 
Reserve enlistment examination, the ears were normal.  On what 
appears to be the audiological evaluation performed in connection 
with the February 1962 enlistment examination (the report is 
undated but it appears to be the second page of the February 1962 
examination report, pure tone thresholds), in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
N/A
0(5)
LEFT
0(15)
0(10)
0(10)
N/A
0(5)

As these pre-1967 test results are presumed to have been in ASA 
units, the figures in parentheses represent the conversion of the 
scores to the currently used ISO units.  
 
On the February 1962 report of medical history, the Veteran 
indicated that he did not have and had not previously had ear, 
nose, or throat trouble.

On the October 1963 annual Marine Reserve audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
5(15)
5(15)
30(35)
LEFT
-5(10)
-10(0)
0(10)
-10(0)
45(50)

The ears were normal on examination and the Veteran indicated in 
the October 1963 report of medical history that he did not have 
and had never had ear, nose, or throat trouble.

On the October 1964 Marine Reserve annual examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
N/A
40(45)
LEFT
0(15)
-5(5)
0(10
N/A
50(55)

The ears were normal on examination and the Veteran indicated on 
the October 1964 report of medical history that he did not have 
and never had ear, nose, or throat trouble.

A November 1964 consultation sheet prepared in connection with a 
referral for psychiatric evaluation because of a history of 
general somatic complaints indicated that the Veteran had worked 
for the past four years as a laborer as a heavy equipment 
operator for the Turner Gravel Company.  

On the March 1965 Marine Reserve Reenlistment audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
N/A
40(45)
LEFT
0(15)
-5(5)
0(10)
N/A
50(55)

Examination of the ears was normal and the Veteran indicated on 
the March 1965 report of medical history that he did not have and 
had never had ear, nose, or throat trouble.

On the October 1965 Marine Reserve annual audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
0(10)
5(15)
N/A
40(45)
LEFT
-10(5)
-5(5)
0(10)
N/A
45(50)

Examination of the ears was normal, and the Veteran indicated in 
the October 1965 report of medical history that he did not have 
and had never had ear, nose, or throat trouble.

There is an undated audiogram in graph format that appears to 
show bilateral hearing loss, but as the audiogram is undated and 
unclear, the Board will not consider it.  Cf. Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did not 
discuss the results of the private audiometric testing).

The Veteran indicated that he experienced hearing loss in service 
and continuously thereafter.  The Veteran is competent to testify 
to difficulty hearing, but his testimony must be weighed against 
the other evidence of record.  Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  The evidence of normal audiometric 
hearing scores on separation and through 1962 as well as the 
normal ear examinations and the Veteran's own statements that he 
did not have and had never had ear trouble at separation and 
through 1965 conflict with his subsequent statements of in-
service hearing loss and continuity of symptomatology.  The Board 
finds that the normal hearing and ear examinations in 1960 and 
1962 along with the Veteran's contemporaneous statements of no 
ear trouble outweigh his later statements made during the course 
of the appeal.  The Veteran's current statements are in conflict 
with his prior denials of ear trouble, establishing that he is an 
inconsistent historian.  The in-service denials are consistent 
with the examinations and more probative than the remote post-
service statements made in connection with the current claim for 
benefits.  Consequently, the Board finds that the Veteran's 
written and oral statements of in-service hearing loss and 
tinnitus and continuity of symptomatology are not credible, and 
that the weight of the evidence indicates a lack of an in-service 
hearing loss disability of either ear and a lack of continuity of 
symptomatology.

The Veteran also expressed his opinion that his bilateral hearing 
loss disability is related to in-service noise exposure.   Lay 
witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  In 
addition, the December 2006 VA examiner, after examining the 
Veteran and reviewing the claims file, opined that it was not 
likely ("it is not at least as likely as not") that the 
Veteran's hearing loss is related to or aggravated by noise 
exposure incurred while on active duty in the Marines.  He noted 
that the Veteran's Reserve service records indicated normal 
hearing in 1962, two years after service, and that the first 
audiometric evidence of hearing loss was in 1963 and 1965 at a 
time when, as the Veteran indicated during the examination, he 
was working as a laborer and heavy equipment operator for a 
concrete company.  As the VA examiner explained the reasons for 
his conclusions based on an accurate characterization of the 
evidence including the Veteran's statements, his opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).  The Board 
also finds that this specific and probative statement of a 
trained medical professional outweighs the general lay assertions 
of the Veteran as to the etiology of his bilateral hearing loss 
disability.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a bilateral hearing 
loss disability.  The benefit-of-the-doubt doctrine is therefore 
not for application with regard to this claim, and it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

CAD

Baptist Memorial treatment hospital records reflect that in June 
2005, the Veteran was seen for complaints of chest pain and was 
ultimately diagnosed with an acute myocardial infarction and 
severe CAD, for which he underwent multiple procedures.  The 
Veteran has claimed that his heart-related disabilities are 
related to service.  During the Board hearing, the Veteran's 
representative noted high blood pressure and complaints of chest 
pain in service (p. 9).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood pressure 
is predominantly 160 or more. Hypertension must be confirmed by 
readings taken two or more times on three different days. 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The STRs do not reflect complaints of chest pain or high blood 
pressure readings.  On the January 1960 separation examination, 
the heart and chest were normal, blood pressure readings were 
110/70, and chest X-ray was negative.  On the February 1962 
Marine Reserve examination the heart and chest were normal, blood 
pressure was 124/76, chest X-ray was normal, and the Veteran 
indicated on the February 1962 report of medical history that he 
did not have and had never had shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, or high or 
low blood pressure.  On the October 1963 Marine Reserve 
examination, the heart and chest were normal, blood pressure was 
120/78, chest X-ray was normal, and the Veteran indicated on the 
October 1963 report of medical history that he did not have and 
had never had shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure.  On 
the October 1964 Marine Reserve examination, the heart and chest 
were normal, blood pressure was 126/76, chest X-ray was normal, 
and the Veteran indicated in the October 1964 report of medical 
history that he did not have and had never had shortness of 
breath, pain or pressure in chest, palpitation or pounding heart, 
or high or low blood pressure.  On the March 1965 Marine Reserve 
examination, the heart and chest were normal, blood pressure was 
126/76, chest X-ray was negative, and the Veteran indicated on 
the March 1965 report of medical history that he did not have and 
had never had shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure.  On 
the October 1965 Marine Reserve examination, the heart and chest 
were normal, blood pressure was 128/70, chest X-ray was negative, 
and the Veteran indicated on the October 1965 report of medical 
history that he did not have and had never had shortness of 
breath, pain or pressure in chest, palpitation or pounding heart, 
or high or low blood pressure.

A November 1964 consultation sheet  prepared  in connection with 
the Veteran's reenlistment for the Marine Reserve indicated that 
he had been referred for psychiatric evaluation because of a 
history of general somatic complaints.  The Veteran indicated 
that he had been bothered  by headaches, chest pains, stomach 
bloating, indigestion, and occasional restlessness and 
irritability "since finishing his tour of duty in 1960."  

After a basically normal mental status examination, the 
impression was that, although the Veteran's somatic complaints 
may be of a functional nature, there is no evidence at this time 
of a psychiatric illness warranting disqualification.

Thus, the evidence contradicts the assertion of the Veteran's 
representative that he had high blood pressure and chest pains in 
service.  Rather, the evidence shows that there were normal 
heart, chest, and blood pressure findings during service, within 
the one year presumptive period, and in the years thereafter, and 
that the Veteran denied heart-related symptoms during that time 
period, with the exception of the November 1964 notation of 
complaints of chest pain along with numerous other complaints 
made in connection with a psychiatric referral.  In addition, the 
first clinical evidence of post-service treatment for heart 
related problems, a June 2005 Baptist Health System admission 
note, indicated that the Veteran presented to the emergency room 
with a history of hypertension, high cholesterol, and that he had 
been having chest pain on and off for two weeks, which he thought 
was related to underlying gastritis. 

To the extent that the Veteran has alleged continuity of heart 
related symptomatology, this evidence contradicts any such 
allegations, which the Board finds not to be credible.  The 
Veteran's current statements are inconsistent with his reports 
during the critical time frame.  This establishes that he is an 
inconsistent historian.  Moreover, the denials of heart-related 
symptoms are consistent with the examinations and more probative 
than the remote post service statements made in connection with 
the current claim for benefits.

In addition, to the extent that the Veteran has claimed that his 
current CAD or any heart related disease is related to service he 
is not competent to opine on this etiological matter.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  Moreover, none of the 
private or VA treatment records, including the Baptist Health 
System heart treatment records and the VA psychiatric treatment 
records, indicate a possible relationship between the Veteran's 
current CAD or any heart disease and service.  Thus, while there 
is competent evidence of a current heart disability, the only 
evidence that such may be associated with service are the 
Veteran's conclusory generalized lay statements, which are not 
credible and not sufficient by themselves to warrant a VA 
examination as to the etiology of his CAD.  See Waters v. 
Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for CAD.  The benefit-
of-the-doubt doctrine is therefore not for application with 
regard to this claim, and it must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Neck Injury Residuals, Lumbar Spine Disability, and
Encephalopathy (claimed as headaches and vertigo)

An in-service sick call treatment record with entries dated 
between May 1958 and May 1959 indicates that in May 1958 the 
Veteran sustained a bruised shoulder in judo class, and 
complained of pain and cracking sensation in both shoulders on 
motion.  In August 1958, the Veteran continued to have crepitus 
in both shoulders with no further accidents other than the above 
mentioned judo class accident.  Subsequent notation referred to 
continued shoulder pain with good range of motion with no 
weakness, but did not mention the spine, headaches, or vertigo.

On the January 1960 separation examination and the February 1962, 
October 1963, October 1964, March 1965, and October 1965 Marine 
Reserve examinations, the head, spine, and neurologic systems 
were normal.  On the February 1962, October 1963, October 1964, 
March 1965, and October 1965 reports of medical history, the 
Veteran indicated that he did not have and had never had frequent 
or severe headache, dizziness or fainting spells, arthritis or 
rheumatism, bone joint, or other deformity, or lameness.  The 
October 1964 report of medical history noted in the physician's 
summary and elaboration of all pertinent data section that the 
Veteran had had nervous trouble and a back ache and had been 
given medicine.  The October 1965 report of medical history noted 
in the physician's summary and elaboration of all pertinent data 
section a head injury in March 1965 and frequent dizziness and 
headaches.

A June 1963 sick call treatment records indicated that the 
Veteran complained of sudden onset of back pains localized across 
the lumbar area as well as chronic abdominal cramps.  The 
impression included mild lumbar strain and right shoulder  
bursitis.

As noted, a November 1964 consultation report was prepared in 
connection with a psychiatric evaluation because of a history of 
general somatic complaints noted that the Veteran had been 
bothered by headaches, chest pains, stomach bloating, 
indigestion, and occasional restlessness and irritability.  The 
impression was that although the Veteran's somatic complaints may 
be of a functional nature, there is no evidence at this time of a 
psychiatric illness warranting disqualification.

A December 1965 neurologic clinic consultation report noted that 
the Veteran "was apparently in good health until March 1965, at 
which time, while working at his civilian job he fell off 
backwards from a conveyor striking the back of his head and 
posterior neck region on a concrete block sustaining a minor 
laceration which required no stitches."  The report also noted 
that the Veteran was apparently unconscious for 30 minutes and 
developed swelling in the right posterior cervical region as well 
as dizziness and headache.  The cervical pain, headache, and 
dizziness persisted.  Cervical spine films and skull X-rays were 
normal, but an electroencephalogram was performed which revealed 
a definitely abnormal focal slow record.  Neurological 
examination was mostly normal, with tenderness and mild spasm of 
the right cervical paravertebral muscles and right sternomastoid 
muscle noted as well as positional nystagmus on examination of 
the cranial nerves which fatigued rapidly and was associated with 
subjective vertigo.  There was also slightly decreased 
coordination on rapid rhythmic alternating movements of the right 
hand compared to the left.  The diagnosis was encephalopathy due 
to remote trauma sustained in a fall in March 1965 with residual 
recurrent headache, vertigo, and anxiety.

February 1983 VA treatment notes indicated that there was pain in 
the back of the neck that ran down the right arm and shoulders.  
The Veteran denied injury.  The assessments included cervical 
spine disease with nerve root impingement at C6-7.

Dr. Peterson's March 1996 lumbar spine X-ray report contained an 
impression of moderately severe degenerative changes.

A May 1998 Gastroenterology Associates consultation report 
indicated that the Veteran had significant low back pain with 
some radiation into the left leg.  Neurologic examination 
revealed normal deep tendon reflexes in the ankles, knees, and 
brachioradialis.  The diagnostic impression included recent low 
back pain and leg pain, rule out lumbar disc disease.

Dr. Preissig's June 2003 hip X-ray report "incidentally noted" 
degenerative changes in the lower lumbar spine.

A May 2004 VA telecare note indicated that the Veteran noted 
years of neck pain and headaches that had been occurring more 
often lately.  The nurse who prepared the note indicated that the 
problem was non-urgent with no symptoms at this time.

An August 2004 VA lumbar spine MRI report contained an impression 
of neuroforaminal narrowing at L4/5 and multilevel disc bulges.

April 2006 VA treatment notes indicated that the Veteran had a 
frontal headache going into the neck and body aches for about a 
month.  He indicated that these conditions were chronic but the 
most recent episode had begun recently.  Examination was normal 
and the diagnosis was history of migraine/chronic headache.

An April 2006 CT scan contained an impression of no acute 
intracranial abnormality and noted age appropriate atrophy.

Dr. Fortenberry's September 2008 lumbar spine MRI contains an 
impression of mild multilevel lower lumbar degenerative disc 
disease and a prominent pattern of epidural fat of no clinical 
significance unless symptoms of radiculopathy can be clearly 
attributed to the L4 and L5 level.  

On the July 2008 VA examination, the examiner, a physician's 
assistant, reviewed the Veteran's claim file and recounted the in 
and post service medical history.  The examiner noted the 
Veteran's recounting of an in-service judo class injury to his 
back and shoulders, the post-service Reserve accident in which he 
fell and hit his back and head.  The examiner reviewed the 
Veteran's post-service back symptoms and treatment reports 
including X-rays beginning from 1996.  After examining the 
Veteran, the examiner noted the negative February 1962 Reserve 
enlistment examination report, the June 1963 sick call treatment 
record complaint of sudden onset of back pains, the diagnosis of 
mild lumbosacral strain, and the lack of notation in the sick 
call treatment record of treatment for the back in contrast to 
the multiple notations of treatment for the shoulders, and 
concluded that the degenerative changes in the Veteran's lumbar 
spine "had absolutely nothing to do with his shoulders and 
absolutely nothing to do with service."  He added that based on 
the 1963 report there is no direct nexus of the back pain to 
active duty service and that current low back pain is not caused 
by or the result of active duty service or bilateral shoulders.

As the July 2008 VA examiner explained the reasons for his 
conclusion in light of an accurate characterization of the 
evidence of record, including the in-service and 1963 Reserve 
treatment notes, his opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In a 
November 2008 statement, the Veteran requested a new VA 
examination as to his back disability, because he did not feel 
that the examiner wanted to listen or did not understand his 
contentions.  The Board finds that a new VA examination is not 
warranted based on the Veteran's general contentions, because the 
examination report reflects that the examiner considered the 
Veteran's statements along with the other evidence from the 
claims file and rendered his conclusion based on consideration of 
all of this evidence.  Moreover, the fact that the examiner was a 
physician's assistant does not render it non-probative, and the 
examination report indicates that the examination was reviewed 
and approved by the examining provider although the actual 
signature is not present.  See Johnson v. Shinseki, 23 Vet. App. 
344, 348-49 (2010) (absence of signature of physician does not in 
and of itself rebut presumption of regularity); Cox v. Nicholson, 
20 Vet. App. 563, 568-569 (2007) (a nurse, nurse practitioner, or 
other non-physician VA health care provider may provide competent 
medical evidence as long as the examination and opinions 
themselves are not incomplete or otherwise insufficient).

There is no contrary medical opinion as to the etiology of the 
Veteran's lumbar spine disability, and no medical opinion as to 
the etiology of the Veteran's neck disability or headaches.  The 
Board must also consider the lay evidence.

During the hearing and in his written statements, the Veteran 
noted an in-service 1958 crash landing of a plane, from which the 
Veteran jumped prior to the crash and landed on his feet and ran, 
feeling a hot sensation from his feet all the way to his head.  
In addition, the Veteran's sister wrote a March 2005 letter 
indicating that she and other families noticed a change in 
health, with the Veteran often complaining of headaches and 
severe stomach problems and always searching for home remedies.  
A fellow serviceman, "R.R.", wrote a May 2005 letter in which 
he indicated that he met the Veteran in 1959 and heard from 
another serviceman that the Veteran had been hurt in a training 
accident.  R.R. indicated that he had been friends with the 
Veteran since 1978 and that he has heard the Veteran complain 
about stomach problems and headaches that he believed were due to 
a fall in service.  R.R. noted that he was not a witness but had 
been told that the Veteran had been hurt and found it to be 
credible.  In a June 2008, the Veteran's friend and caregiver, 
"L.R." indicated that the Veteran's physical condition had 
severely declined in the eighteen years she had known him.  She 
noted migraines, and back and shoulder pain.

The above lay statements warrant neither a finding of service 
connection nor a VA examination as to the Veteran's headaches or 
neck disability.  As to the lumbar spine disability, there is no 
specific testimony that attributes a current lumbar spine 
disability to service or the service-connected bilateral shoulder 
disability.  Moreover, to the extent that any lay witness is 
competent to opine as to the etiology of the Veteran's lumbar 
spine disability, their general testimony is of less probative 
value than the opinion of the July 2008 VA examiner, a trained 
health care professional.  As to the headaches and neck 
disability, the Veteran has been diagnosed with cervical spine 
cervical spine disease with nerve root impingement.  However, 
there is no indication that either this disability or any 
encephalitis may be associated with service, other than 
conclusory generalized lay statements, which are not enough to 
warrant a VA examination as to the etiology of his headaches and 
cervical spine disability.  See Waters v. Shinseki, 601 F.3d 
1274, 1278-1279 (Fed. Cir. 2010).  None of the statements 
addresses the fact that the December 1965 neurologic examination 
report indicates that the Veteran was apparently in good health 
(as confirmed by the normal separation findings) until a March 
1965 accident that occurred after service and while the Veteran 
was at his civilian job and not on active duty training (ACDUTRA) 
or inactive duty training (INACDUTRA).  This evidence also 
reflects that the claimed disabilities did not manifest in 
service or within the one year presumptive period.  To the extent 
that the statements note an in-service injury from the plane 
crash, the Board finds that the absence of reference to any 
symptoms from such a crash in the STRs, while the STRs contained 
detailed findings regarding the Veteran's shoulders over this 
time period, render any such testimony non credible.  While the 
Veteran generally indicated that his headaches and neck pain are 
longstanding, he has not specifically testified to continuity of 
these symptoms since service.

For the foregoing reasons, the preponderance of the evidence is 
against the claims for service connection for neck and lumbar 
spine disabilities and encephalopathy (claimed as headaches and 
vertigo).  The benefit-of-the-doubt doctrine is therefore not for 
application, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.103; see also Gilbert, 1 Vet. App. at 53.


ORDER

A compensable rating for septal deviation is denied.

The application to reopen the claim for service connection for 
tinnitus is granted.
 
Entitlement to service connection for CAD is denied.

Entitlement to service connection for encephalopathy (claimed as 
headaches and vertigo), to include as secondary to service-
connected major depression, is denied.

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for neck injury residuals is 
denied.

Entitlement to service connection for a lumbar spine disability, 
to include as secondary to service-connected bilateral 
acromioclavicular arthritis, is denied.
REMAND

The Veteran has argued that his service-connected nasal septal 
deviation caused or aggravated his diagnosed obstructive sleep 
apnea.  A June 2010 VA treatment note indicates that the 
Veteran's obstructive sleep apnea is likely multifactorial, and 
that his septal deviation "certainly contributes to the 
pathology but is not the only cause."  As the evidence indicates 
that the Veteran's obstructive sleep apnea may be associated with 
his service connected nasal septal deviation, but does not 
indicate the precise nature of the relationship and is thus 
insufficient to decide the claim, a remand is required for a VA 
examination as to the etiology of his obstructive sleep apnea.   
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

With regard to the claim for service connection for tinnitus, the 
Board notes that the RO denied the application to reopen.  In 
September 2008 rating decision and January 2010 statement of the 
case, the RO noted that the December 2006 VA examination showing 
a diagnosis of tinnitus was not new and material because it had 
previously been considered.  These statements were inaccurate, 
because the December 2006 VA audiological examination discussed 
below was not, and could not have been, considered in connection 
with the April 2005 denial which preceded it.  As the RO did not 
consider this examination or the underlying service connection 
claim, the Board must determine whether its consideration of the 
claim for service connection for tinnitus on the merits is 
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Given that the RO did not consider the claim for service 
connection for tinnitus on the merits, including a lack of 
consideration of the substance of the December 2006 VA 
examination report, the Board finds that adjudication of this 
claim on appeal would be in contravention of the law requiring 
all claims to be subject to one review on appeal to the 
Secretary.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) 
(citing 38 U.S.C.A. § 7104(a)).  See also id. at 403 (when the 
Board reopens a claim after the RO has denied reopening, the 
Board generally should remand the claim to the RO to consider the 
evidence and render a new decision).

Accordingly, the claims for service connection for obstructive 
sleep apnea and tinnitus are REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination as to the nature and etiology 
of his obstructive sleep apnea.  All 
necessary tests should be conducted. The 
claims file must be sent to the examiner 
for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
obstructive sleep apnea is proximately due 
to, the result of, or aggravated (i.e., 
made worse) by his service-connected nasal 
septal deviation.  If the examiner finds 
that there has been aggravation, he should 
indicate the baseline level of severity of 
the sleep apnea prior to aggravation and 
the degree to which it was aggravated by 
the nasal septal deviation.

 A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

2.  Then, review any additional evidence 
and readjudicate the claim for service 
connection for obstructive sleep apnea, and 
adjudicate the reopened claim for service 
connection for tinnitus, on the merits, 
under all appropriate statutory and 
regulatory provisions and legal theories.

If upon completion of the above actions any benefit sought 
remains denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


